DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/06/2019 and 01/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 4-8, 10-19 and 21-22 in the reply filed on 01/04/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 22, it is unclear how a microwell that is open to receive cells and/or drug-eluting beads can have a top surface whether it be flat or not. It is also unclear if the top surface represents a cover/lid in addition to the microwell.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergo US 2012/0202709 as cited in the IDS filed on 01/04/2021.
Regarding claim 1, Bergo discloses a device comprising (i) a multiwell plate [610]; (ii) a microwell array [612] comprising a plurality of microwells (The microwell plates contain hundreds of thousands of miniature wells arranged; paragraph 325), the microwell array located at the bottom of each well of the multiwell plate as shown in at least Fig. 6A and discussed in at least paragraph 132, wherein the diameter and depth of each microwell is in the range of about 7 µm to about 1 mm (The dimensions of microwells may vary; In an embodiment, the microwells are 42 µm in diameter and 55 µm deep; paragraph 175).
Regarding claim 2, the size of the plurality of microwells in the microwell array as taught by Bergo appear to be of a uniform depth and diameter as shown in Fig. 6A and discussed in at least paragraphs 104 and 132.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-8, 10-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bergo US 2012/0202709 as applied above to claims 1 and 2.
Regarding claim 4, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells has a depth of about 150µm and a top diameter in the range of about 100 µm to about 400 µm. However, Bergo discloses in paragraph 175 that the dimensions of the microwell may vary. Bergo also discloses in in paragraph 103 that the microwell plates of the present disclosure, microwells are provided with a specific depth, which is determined on the basis of utilized methods of analyte elution from beads. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. depth and/or 
Regarding claim 5, Bergo does not explicitly disclose wherein the microwell array microarray comprises a plurality of microwells comprising conical frustums with opening angles in the range from 0 to 40°.  However, Bergo does disclose that the microwells may have the shape of a cylinder, inverted cone, inverted pyramid, rectangular prism or other shape as discussed in at least paragraph 100. 
The shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed microstructure was significant. See MPEP §2144.04 (IV)(B). 
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent microwell shape since the same expected assay would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
As to the opening angles of the microwell, Bergo discloses in paragraph 175 that the dimensions of the microwell may vary. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. opening angle and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change 
Regarding claim 6, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells comprises an opening angle of 34°, a depth of about 150 µm, a diameter at the bottom of about 50 µm, and a diameter at the top of about 130 µm.
However, Bergo discloses in paragraph 175 that the dimensions of the microwell may vary. Bergo also discloses in in paragraph 103 that the microwell plates of the present disclosure, microwells are provided with a specific depth, which is determined on the basis of utilized methods of analyte elution from beads. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. opening angle, depth and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 7, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells comprises an opening angle of 17°.
However, Bergo discloses in paragraph 175 that the dimensions of the microwell may vary. Therefore, absent unexpected results, such modification would require only a mere change in size 
Regarding claim 8, Bergo does not explicitly disclose wherein each microwell in the plurality of microwells comprises a depth of about 40 µm, a diameter at the bottom of about 7 µm, and a diameter at the top of about 24 µm.
However, Bergo discloses in paragraph 175 that the dimensions of the microwell may vary. Bergo also discloses in in paragraph 103 that the microwell plates of the present disclosure, microwells are provided with a specific depth, which is determined on the basis of utilized methods of analyte elution from beads. Therefore, absent unexpected results, such modification would require only a mere change in size or dimension of the device, i.e. depth and/or diameter, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding claim 10, Bergo does not explicitly disclose wherein the multiwell plate is a 192-well plate, a 96-well plate, a 48-well plate, or a 24-well plate. However, Bergo does disclose 
Furthermore, it would have also been obvious to one of ordinary skill in the art to make a simple substitution of one known element for another.
Regarding claim 11, Bergo discloses a plurality of microwells for holding respective cells as implied in paragraphs 91 and 93 and shown in Fig. 6C, 6D and 6F. The contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 12, Bergo discloses a plurality of microwells for holding respective microbeads as disclosed in at least paragraphs 93 and 329 and shown in Fig. 6C, 6D and 6F. The contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 13, Bergo discloses a plurality of microwells for holding respective microbeads as disclosed in at least paragraphs 88 and 93. The contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
claim 14, Bergo discloses a plurality of microwells for holding respective microbeads as disclosed in at least paragraphs 88 and 93. The contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 15, Bergo discloses a plurality of microwells for holding respective microbeads as disclosed in at least paragraphs 88 and 93. The contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 16, Bergo discloses a plurality of microwells for holding respective microbeads as disclosed in at least paragraphs 88 and 93. The contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 17, Bergo discloses a plurality of microwells for holding respective microbeads as disclosed in at least paragraphs 93 and 296. The contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 18, Bergo discloses a plurality of microwells for holding respective microbeads as disclosed in at least paragraphs 88, 93 181 and 337. The contents of the plurality of microwells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 19, Bergo discloses a plurality of microwells for holding respective microbeads as disclosed in at least paragraphs 88, 93 181 and 337. The contents of the plurality of 
Regarding claim 21, Bergo discloses wherein the microwell array comprises at least 80,000 microwells (The microwell plates contain hundreds of thousands of miniature wells; paragraph 325).
Regarding claim 22, Bergo does not explicitly disclose wherein the top surface of the microwells is not flat. 
However, Bergo discloses that the microwells may have the shape of a cylinder, inverted cone, inverted pyramid, rectangular prism or other shape as discussed in at least paragraph 100. 
The shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed microstructure was significant. See MPEP §2144.04 (IV)(B). 
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent microwell shape since the same expected assay would have been achieved. The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1799